United States Court of Appeals
                                                                                Fifth Circuit
                                                                             F I L E D
                          REVISED FEBRUARY 6, 2006
                                                                             January 11, 2006
                  IN THE UNITED STATES COURT OF APPEALS
                                                                         Charles R. Fulbruge III
                              FOR THE FIFTH CIRCUIT                              Clerk



                                     No. 04-11432



      POSITIVE SOFTWARE SOLUTIONS, INC.,

                                                Plaintiff-Appellee,

                                  versus

      NEW CENTURY MORTGAGE CORPORATION; NEW CENTURY
      FINANCIAL CORPORATION; ECONDUIT CORPORATION; THE
      ANYLOAN COMPANY; JEFF LEMIEUX; FRANK NESE,

                                                Defendants-Appellants.


                  Appeal from the United States District Court for
                      the Northern District of Texas, Dallas
         _________________________________________________________

Before REAVLEY, GARZA, and BENAVIDES, Circuit Judges.

REAVLEY, Circuit Judge:

      The question here is whether an arbitrator’s failure to disclose that seven

years before the arbitration, he and his former law firm were co-counsel in a lengthy

litigation matter with one of the law firms and counsel in this matter, justifies

vacating the award. We hold that the arbitrator was required to disclose the


                                           1
relationship because it might have created an impression of possible bias, and we

affirm the district court’s judgment vacating the arbitration award; but we vacate the

portion of the district court’s judgment that regulates a subsequent arbitration.

                                                     I.

                                                     A.

        New Century Mortgage Corporation (“New Century”) is in the mortgage

business. It generates business through telephone contacts with prospective

borrowers. Positive Software Solutions, Inc. (“Positive Software”) develops,

markets, and manufactures computer-software products for the mortgage industry.

It developed “LoanForce,” a software product that is a relational database for use in

the mortgage lending business.1 Positive Software licensed LoanForce to New

Century pursuant to a Software Subscription Agreement (“SSA”). Positive

Software learned that New Century was allegedly copying LoanForce and was

incorporating it into different software products. Thereafter, Positive Software filed

this lawsuit alleging, inter alia, claims of copyright infringement, theft of trade

secrets, breach of contract, seeking specific performance, money damages, and

preliminary and permanent injunctive relief. The district court granted Positive



        1
          Positive Software Solutions, Inc. v. New Century Mortgage Corp., 259 F. Supp. 2d 531, 533-34 (N.D.
Tex. 2003) (discussing the inner workings of the LoanForce software).

                                                      2
Software’s motion for a preliminary injunction enjoining New Century from using

LoanForce.2 In addition, the district court compelled arbitration pursuant to the

SSA.3

                                                         B.

         Arbitration of this matter took place under the auspices of the American

Arbitration Association (“AAA”). Pursuant to AAA procedures, the AAA provided

the parties with a list of candidate arbitrators, along with their curricula vitae, and

requested that the parties rank the candidates. Both parties provided their lists of

acceptable arbitrators to the AAA, ranking them in the order of preference as

instructed. Peter J. Shurn, III was one of the five arbitrator candidates listed. The

parties jointly selected Shurn to arbitrate this case as he received the highest

combined ranking from the parties.4

         The AAA contacted Shurn by letter to determine his availability. That letter

listed the names of the parties and counsel, including designating Susman Godfrey

L.L.P. (“Susman Godfrey”) as the firm representing New Century, and one if its


         2
             Id. at 535-37.
         3
           Id. at 538-40. Positive Software appealed the district court’s order on this issue and this court dismissed
that appeal for lack of jurisdiction. Positive Software Solutions, Inc. v. New Century Mortgage Corp., 90 Fed.
Appx. 728 (5th Cir. 2004).

         4
           Positive Software objected to two of the five arbitrators on the AAA list and ranked Shurn first among
the others. New Century ranked Shurn third out of five.

                                                          3
partners, Ophelia F. Camiña, as New Century’s arbitration counsel. At the bottom

of the letter, there was an “important reminder” advising arbitrators of their

“obligation to disclose any circumstance likely to affect impartiality or create an

appearance of partiality.” The same “important reminder” appeared in two

subsequent letters addressed to Shurn.

      Shurn signed and returned the standard “Notice of Appointment” form to the

AAA, which advised arbitrators to “please disclose any past or present relationship

with the parties, their counsel, or potential witnesses, direct or indirect, whether

financial, professional, social or any other kind....” That letter included twelve

questions to assist arbitrators in determining whether any “past or present

relationship” required disclosure, including the following question, “Have you had

any professional or social relationship with counsel for any party in this proceeding

or with the firms for which they work?” Shurn indicated that he had nothing to

disclose.

      After a seven-day hearing, in a written ruling, Shurn found that New Century

did not infringe Positive Software’s copyrights, did not misappropriate Positive

Software’s trade secrets, did not breach the SSA, and did not defraud or conspire

against Positive Software. Shurn ordered that Positive Software take nothing.

                                           C.

                                           4
         Following the arbitration award, Positive Software conducted a detailed

investigation into Shurn’s background. It discovered that Shurn and his former law

firm, Arnold White & Durkee (“Arnold White”), had been involved in a

professional relationship with Susman Godfrey and Camiña, New Century’s

arbitration counsel, for a period of time.

         Soon thereafter, Positive Software filed a motion to vacate the arbitration

award. The district court granted Positive Software’s motion on the ground that

Shurn failed to disclose that he had “served as co-counsel with New Century’s

counsel over a period of years in significant litigation,” and that this prior

relationship “might create a reasonable impression of possible bias.”5 Further,

Shurn’s “failure to disclose that relationship deprived Positive Software of the

opportunity to make an informed choice of arbitrators and requires vacatur of the

award.”6

         The district court found that Intel and Cyrix were involved in “protracted

patent litigation” for seven years, beginning in 1990 and ending in 1996.7 Also, the

district court found that Susman Godfrey and Arnold White represented Intel as co-


         5
             Positive Software Solutions, Inc. v. New Century Mortgage Corp., 337 F. Supp. 2d 862, 878 (N.D. Tex.
2004).
         6
             Id.

         7
             Id.

                                                         5
counsel from the beginning of the action, Camiña appeared for Intel early in the

litigation, and Shurn began representing Intel in September 1992.8 New Century

claimed that Camiña’s personal involvement in the case ended in July 1992, but the

district court found that her name continued to appear with Shurn’s name on

pleadings as late as June 1993 and, further, a 1995 court opinion reflected that

Susman Godfrey and Camiña, together with Arnold White, represented Intel.9

       The district court further found that had Positive Software been aware of

Shurn’s prior relationship with Susman Godfrey and Camiña, it would not have

ranked Shurn highly, and he would not have been chosen as the arbitrator.10 The

district court outlined the numerous reminders and opportunities that Shurn had to

disclose his past professional relationship with Susman Godfrey and Camiña, and

that he failed to do so.11

       The district court held that any reasonable lawyer selecting a sole arbitrator

for arbitration would have wanted to know that the arbitrator chosen had a prior

association with opposing counsel, given the contentious nature of the dispute



       8
            Id.
       9
            Id.
       10
            Id. at 879.

       11
            Id. at 879-80.

                                           6
between the parties and the duration and importance of the prior litigation with

which both arbitrator and opposing counsel were associated.12 Therefore, Shurn’s

failure to disclose his prior relationship with opposing counsel created a reasonable

impression of possible partiality that warranted vacating the award.13 The district

court also held that Positive Software did not learn of Shurn’s prior professional

relationship until after the arbitration and, therefore, did not waive its objection to

the nondisclosure.14

      The district court also ordered that in the next arbitration, the parties must

refrain from certain practices, including referring to any ruling of the first arbitrator

and advising the new arbitrator of the first arbitrator’s award.15 After staying the

second arbitration proceeding, this appeal followed.

                                                      II.

      We review a district court’s decision to vacate an arbitration award under the

same standard as any other district court decision.16 We accept findings of fact that




      12
           Id. at 885.
      13
           Id.
      14
           Id.
      15
           Id. at 887.

      16
           Hughes Training Inc. v. Cook, 254 F.3d 588, 592 (5th Cir. 2001).

                                                       7
are not clearly erroneous and decide questions of law de novo.17 We also review

the application of law to fact de novo.18

                                                           III.

                                                            A.

         Congress promulgated the United States Arbitration Act, 9 U.S.C. §§ 1-14, in

1925, to delineate the thorny relationship between the role of private arbitration and

the federal courts. Section 10 of the Act provides the grounds upon which a court

may vacate an arbitrator’s award, and for our purposes, states that such a basis

exists “[w]here there was evident partiality ... in the arbitrator[]....”19

         17
              Id.
         18
             Walker Int’l Holdings Ltd. v. Republic of Congo, 395 F.3d 229, 233 (5th Cir. 2004). Relying on
Thornburg v. Gingles, 478 U.S. 30, 78-79, 106 S. Ct. 2752, 2780-81, 92 L. Ed. 2d 25 (1986), wherein the Supreme
Court held that the district court’s ultimate finding of vote dilution, which “requires the application of a rule of law
to a particular set of facts,” is subject to the clearly erroneous standard of review because “[t]his determination is
peculiarly dependent upon the facts of each case,” Positive Software urges this court to review the application of
law to fact for clear error because a nondisclosure claim is peculiarly dependent upon the facts of each case. We
are unpersuaded and decline to apply the clearly erroneous standard of review to the application of the law to the
facts. When this court has applied law to facts in cases concerning the Federal Arbitration Act, we have conducted
de novo review. See, e.g., Kergosien v. Ocean Energy, Inc., 390 F.3d 346, 352 (5th Cir. 2004); Forsythe Int’l S.A.
v. Gibbs Oil Co. of Texas, 915 F.2d 1017, 1021 (5th Cir. 1990). In addition, other circuits that have considered
nondisclosure in arbitration cases have applied de novo review when applying law to facts. See, e.g., Olson v.
Merrill Lynch, Pierce, Fenner & Smith, Inc., 51 F.3d 157, 160 (8th Cir. 1995); Schmitz v. Zilveti, 20 F.3d 1043,
1045 (9th Cir. 1994).
         19
              9 U.S.C. § 10(a)(2). 9 U.S.C. § 10 provides in full:

         (a) In any of the following cases the United States court in and for the district wherein the award was
         made may make an order vacating the award upon the application of any party to the arbitration—

                    (1) where the award was procured by corruption, fraud, or undue means;

                    (2) where there was evident partiality or corruption in the arbitrators, or either of them;

                    (3) where the arbitrators were guilty of misconduct in refusing to postpone the hearing,

                                                            8
        Deciding what constitutes “evident partiality” in an arbitrator and the use of

“undue means” has proved troublesome. The case law in this area is confusing and

complicated. While this court has not previously determined the scope of this

standard,20 numerous courts in other jurisdictions, including the Supreme Court,

have done so. We analyze those cases.

        The case of Commonwealth Coatings Corp. v. Continental Cas. Co.,21

involved an arbitration panel composed of two arbitrators chosen by each of the

parties and a third “neutral” arbitrator who had previously worked for one of the

parties to the arbitration. The neutral arbitrator voted with the panel for an award in




                   upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the
                   controversy; or of any other misbehavior by which the rights of any party have been
                   prejudiced; or

                   (4) where the arbitrators exceeded their powers, or so imperfectly executed them that a
                   mutual, final, and definite award upon the subject matter submitted was not made.

        (b) If an award is vacated and the time within which the agreement required the award to be made
        has not expired, the court may, in its discretion, direct a rehearing by the arbitrators.

        (c) The United States district court for the district wherein an award was made that was issued
        pursuant to section 580 of title 5 may make an order vacating the award upon the application of a
        person, other than a party to the arbitration, who is adversely affected or aggrieved by the award, if
        the use of arbitration or the award is clearly inconsistent with the factors set forth in section 572 of
        title 5.


        20
            The closest this court came to addressing the “evident partiality” standard was in Bernstein Seawell &
Kove v. Bosarge, 813 F.2d 726 (5th Cir. 1987). There, this court stated in dicta that the “appearance of bias” is
insufficient to warrant vacatur. Id. at 732. The standard for vacating an arbitration award for evident partiality
has not been definitively addressed in this circuit.

        21
             393 U.S. 145, 146, 89 S. Ct. 337, 338, 21 L. Ed. 2d 301 (1968).

                                                           9
favor of the party with whom he had done business.22 Thereafter, the party that lost

the arbitration challenged the award, claiming that the failure of the arbitrator to

disclose his significant business relationship resulted in “evident partiality” under 9

U.S.C. § 10, warranting vacatur of the award.23

       Justice Black, in delivering the Court’s opinion, concluded that the

arbitrator’s failure to disclose warranted vacating the award for evident partiality

even though there was no evidence of actual bias.24 The Court noted that arbitrators

are not expected to sever ties with the business world, but nevertheless, it must be

scrupulous in safeguarding the impartiality of arbitrators, as they have “completely

free rein to decide the law as well as the facts and are not subject to appellate

review.”25 As a result, the Court imposed “the simple requirement that arbitrators

disclose to the parties any dealings that might create an impression of possible

bias.”26

       In a concurring opinion, Justice White, joined by Justice Marshall,

specifically stated that he joined the Court’s “majority opinion,” and he emphasized

       22
            Id.
       23
            Id.
       24
            Id. at 148-49, 89 S. Ct. at 339-40.
       25
            Id. at 149, 89 S. Ct. at 339.

       26
            Id.

                                                  10
that the parties must be cognizant of all non-trivial relationships in order to exercise

full and fair judgment.27 Justice White agreed on a rule of full disclosure:

         [I]t is far better that the relationship be disclosed at the outset, when the
         parties are free to reject the arbitrator or accept him with knowledge of
         the relationship and continuing faith in his objectivity, than to have the
         relationship come to light after the arbitration, when a suspicious or
         disgruntled party can seize on it as a pretext for invalidating the award.28
         Although Justice White indicated that he was “glad to join” Justice Black’s

opinion and that he desired to make “additional remarks,” and Justice Black’s

opinion was designated the “opinion of the court,” some lower federal courts have

seen a conflict between the two writings.29 Accordingly, by treating Justice Black’s

opinion as a plurality opinion, some courts have felt free to reject Justice Black’s


         27
              Id. at 151, 89 S. Ct. at 340.
         28
              Id.
         29
           The opinion in Commonwealth Coatings is often referred to as a “plurality opinion.” See, e.g.,
Apperson v. Fleet Carrier Corp., 879 F.2d 1344, 1358 n.19 (6th Cir. 1989); Int’l Produce, Inc. v. A/S Rosshavet,
638 F.2d 548, 551 (2d Cir. 1981). In Schmitz, the Ninth Circuit explained why it believes the label is incorrect:

         Because three other justices dissented, the vote of either Justice White or Justice Marshall was
         necessary to the formation of a majority voting for reversal. Justice White’s concurrence has
         therefore been given particular weight. Commonwealth Coatings is not a plurality opinion, however.
         Justice White said he joined in the “majority opinion” but wrote to make “additional remarks.”

20 F.3d at 1045 (citation omitted).

          We add that Justice White’s concurring opinion is not irreconcilable with Justice Black’s opinion.
Notably, Justice White never mentions the “appearance of bias” standard or suggests that it is inappropriate.
Rather than rejecting the “appearance of bias” standard, Justice White embraces it and attempts to more precisely
define its parameters. See Commonwealth Coatings, 393 U.S. at 151, 89 S. Ct. at 340 (“arbitrators are not
automatically disqualified by a business relationship with the parties before them if both parties are informed of the
relationship in advance, or if they are unaware of the facts but the relationship is trivial”). In fact, Justice White’s
concurring opinion complements the Court’s opinion by encouraging “frankness at the outset.” Id. Thus, both
opinions share the same goal—full disclosure at the outset.


                                                          11
statement that “evident partiality” is met by an “appearance of bias,” and to apply a

much narrower standard.

         An early example of this occurred in Morelite Constr. Corp. v. New York

City District Council Carpenters Benefit Funds.30 There, the court referred to

Justice Black’s opinion as a mere plurality of four justices and read much of that

opinion as dicta.31 The court reasoned that something more than an “appearance of

bias” was necessary to disqualify an arbitrator, but this was not a case of failure to

disclose.32 Other federal circuits have adopted a similar “evident partiality”

standard.33

         Other federal circuits, centering on the need for full disclosure to parties who

are choosing their own arbitrators, have adopted a much broader standard. One

such case is Schmitz, wherein the Ninth Circuit held that an arbitrator had a duty to


         30
              748 F.2d 79 (2d Cir. 1984).

         31
              Id. at 82-83.
         32
              Id. at 83-84.
         33
             See Peoples Sec. Life Ins. Co. v. Monumental Life Ins. Co., 991 F.2d 141, 146 (4th Cir. 1993)
(adopting the Morelite standard and holding that the arbitrator was unaware of the questioned relationship);
Apperson, 879 F.2d at 1358 (adopting the Morelite standard and holding that the objection to the arbitrator had
been waived); Nationwide Mut. Ins. Co. v. Home Ins. Co., 429 F.3d 640 (6th Cir. 2005) (declining to deviate from
Apperson); Health Servs. Mgmt. Corp. v. Hughes, 975 F.2d 1253, 1264 (7th Cir. 1992) (holding that the objection
to the arbitrator was waived); Ormsbee Dev. Co. v. Grace, 668 F.2d 1140, 1147 (10th Cir. 1982) (“only clear
evidence of impropriety [] justifies the denial of summary confirmation of an arbitration award.... For an award to
be set aside, the evidence of bias or interest of an arbitrator must be direct, definite and capable of demonstration
rather than remote, uncertain or speculative.”) (internal citations omitted); ANR Coal Co., Inc. v. Cogentrix of N.
Am., Inc., 173 F.3d 493, 500 (4th Cir. 1999) (holding that mere nondisclosure does not itself justify vacatur).


                                                         12
disclose that his law firm had represented the parent company of a party to the

arbitration.34 After determining that Justice Black’s opinion in Commonwealth

Coatings was controlling precedent, the court stated that the “best expression” of

the Supreme Court’s holding is that evident partiality exists when “undisclosed facts

show a reasonable impression of partiality.”35 The court discussed the important

distinction between cases in which actual bias is alleged and those involving

allegations of failure to disclose, observing that although the “reasonable impression

of partiality” standard may not be appropriate in actual bias cases (though it has,

confusingly, been used by some courts in those cases), it is the correct standard for

nondisclosure cases:

      The policies of 9 U.S.C. § 10 ... support the notion that the standard for
      nondisclosure cases should differ from that used in actual bias cases. In
      a nondisclosure case, the integrity of the process by which arbitrators
      are chosen is at issue. Showing a “reasonable impression of partiality”
      is sufficient in a nondisclosure case because the policy of section 10(a)(2)
      instructs that the parties should choose their arbitrators intelligently. The
      parties can choose their arbitrators intelligently only when facts showing
      potential partiality are disclosed. Whether the arbitrators’ decision itself
      is faulty is not necessarily relevant. But in an actual bias determination,
      the integrity of the arbitrators’ decision is directly at issue. That a
      reasonable impression of partiality is present does not mean the
      arbitration was the product of impropriety.36

      34
           20 F.3d at 1049.
      35
           Id. at 1046.

      36
           Id. at 1047 (internal citation omitted).

                                                      13
Other courts have adopted a similarly broad standard of “evident partiality.”37

                                                         B.

         Having analyzed the case law, we address what standard to apply in this case.

This is a nondisclosure case in which the parties chose the arbitrator.38 Striking the

balance of the competing goals of expertise and impartiality in the selection process,

maintaining faithfulness to the Court’s opinion in Commonwealth Coatings, and

agreeing with the policy arguments set out in Schmitz, we hold that an arbitrator

selected by the parties displays evident partiality by the very failure to disclose facts

that might create a reasonable impression of the arbitrator’s partiality. The evident

partiality is demonstrated from the nondisclosure, regardless of whether actual bias


         37
             See Middlesex Mut. Ins. Co. v. Levine, 675 F.2d 1197, 1200-01 (11th Cir. 1982) (adopting “reasonable
impression of bias” standard); Olson, 51 F.3d at 159-60 (recognizing that disclosure of “even indirect ties” will aid
the arbitration process); see also Crow Constr. Co. v. Jeffrey M. Brown Assoc. Inc., 264 F. Supp. 2d 217, 222-23
(E.D. Pa. 2003) (noting the distinction between actual bias standard and appearance of bias standard, and adopting
the latter).

        State court are equally divided between the narrow view of Morelite and the broad view of Schmitz. See
Burlington N. R.R. Co. v. Tuco, Inc., 960 S.W.2d 629, 634-35 (Tex. 1997) (collecting cases); PHILIP L. BRUNER &
PATRICK J. O’CONNOR, JR., 6 BRUNER AND O’CONNOR ON CONSTRUCTION LAW § 20:129 n.10 & n.14 (2005)
(same).
         38
            It has been suggested that the standards may differ depending on whether the parties have the ability to
select the arbitrator, Schmitz, 20 F.3d at 1047-48 (stressing that arbitrators should be able to choose their
arbitrators wisely and adopting a “reasonable impression of partiality” standard for arbitrators chosen by the
parties), as opposed to when the parties have no say in the selection of the arbitrator, Morelite, 748 F.2d at 81
(collective bargaining agreement provided for designation of single neutral arbitrator without input from the
parties); Apperson 879 F.2d at 1347 (same). Because the parties played no role in the selection of the arbitrator,
Morelite and Apperson focused on whether the conflict was so severe as to indicate partiality or bias. Morelite,
784 F.2d at 84; Apperson, 879 F.2d at 1358-60. Whereas, because the parties selected the arbitrator, Schmitz
focuses on whether the parties have access to all relevant information. Schmitz, 20 F.3d at 1047-48. In the instant
case, we need not decide whether this matters.

                                                        14
is established.

           Such a demanding disclosure rule ensures that the parties will be privy to a

potential arbitrator’s biases at the outset, when they are “free to reject the arbitrator

or accept him with knowledge of the relationship and continuing faith in his

objectivity,” and allow the parties, who are “far better informed of the prevailing

ethical standards and reputations within their business,” to be the “architects of their

own arbitration process.”39 A simple disclosure requirement minimizes the role of

the courts in weighing arbitrators’ potential conflicts,40 and at the same time,

minimizes the discretion of the arbitrators in determining what to reveal.41 In

addition, as the district court stated, “the full disclosure rule of Commonwealth

Coatings reinforces the parties’ expectations that arbitrators will abide by the Rule

of the American Arbitration Association (and related rules), which the Supreme

Court deemed ‘highly significant.’”42



           39
                Commonwealth Coatings, 393 U.S. at 151, 89 S. Ct. at 340 (White, J., concurring).
           40
            Sanko S.S. Co., Ltd. v. Cook Indus., Inc., 495 F.2d 1260, 1263-64 (2d Cir. 1973) (a demanding
disclosure rule ensures that “the role of the judiciary in determining an arbitrator’s impartiality after an award has
been made will be significantly reduced”).
           41
            Commonwealth Coatings, 393 U.S. at 151, 89 S. Ct. at 340 (White, J., concurring) (“In many cases the
arbitrator might believe the business relationship to be so insubstantial that to make a point of revealing it would
suggest he is indeed easily swayed, and perhaps a partisan of that party . But if the law requires the disclosure, no
such imputation can arise.”).

           42
                Positive Software, 337 F. Supp. 2d at 883 (quoting Commonwealth Coatings, 393 U.S. at 149, 89 S. Ct.
at 339).

                                                           15
        The standard we adopt comports with Canon II of the AAA’s Code of Ethics

for Arbitrators in Commercial Disputes (“Code of Ethics”),43 which provides, in

relevant part:

        A.       Persons who are requested to serve as arbitrators should, before
                 accepting, disclose:
                                       * * *
        (2)      Any existing or past financial, business, professional, family or
                 social relationships which are likely to affect impartiality or which
                 might reasonably create any appearance of partiality or bias....
                                       * * *
        B.       The obligation to disclose interests or relationships described in the
                 preceding paragraph A is a continuing duty which requires a person
                 who accepts appointment as an arbitrator to disclose, at any stage
                 of the arbitration, any such interests or relationships which may
                 arise, or which are recalled or discovered.

        We note that we are not adopting an inflexible per se rule in nondisclosure

cases. While an arbitrator to be selected by the parties need not disclose

relationships that are trivial, an arbitrator should always err in favor of disclosure.

                                                        C.

        We now apply the standard we adopt to the facts of this case. Based on the

facts of this case, New Century contends that no matter what standard this court


        43
           We cite the Code of Ethics for discussion purposes only and are keenly aware that they are not binding
on this Court, but are “highly significant.” Commonwealth Coatings, 393 U.S. at 149, 89 S. Ct. at 339. In
addition, we note the Code of Ethics was revised on March 1, 2004. Section (2) above now reads “any known
existing or past financial, business, professional or personal relationships which might reasonably affect
impartiality or lack of independence in the eyes of any of the parties. For example, prospective arbitrators should
disclose any such relationships which they personally have with any party or its lawyer, with any co-arbitrator, or
with any individual whom they have been told will be a witness....”

                                                        16
adopts, including the standard above, Positive Software cannot meet that standard.

We disagree.

        The district court found that Intel and Cyrix were involved in “protracted

patent litigation” for seven years, beginning in 1990 and ending in 1996.44 In

addition, the district court noted that Susman Godfrey and Arnold White represented

Intel as co-counsel from the beginning of the action, Camiña appeared for Intel early

in the litigation, and Shurn began representing Intel in September 1992.45 The

district court discounted New Century’s claim that Camiña’s personal involvement

in the cases ended in July 1992, because her name continued to appear with Shurn’s

name on pleadings as late as June 1993 (Shurn and Camiña’s names appeared

together on ten pleadings between September 1992 and June 1993) and a 1995 court

opinion reflected that Susman Godfrey and Camiña, together with Arnold White,

represented Intel.46 We will not disturb these findings of fact.47

        After reviewing the facts, we hold, like the district court did, that Shurn’s past


        44
             Positive Software, 337 F. Supp. 2d at 878.
        45
             Id.
        46
             Id.
        47
            By relying on Camiña’s affidavit, New Century downplays the relationship between Shurn and Camiña
in the Intel litigation by pointing out that there were seven law firms and thirty-four different lawyers that
represented Intel in the various stages of the lawsuit, that Shurn was involved in only one lawsuit in which Camiña
and Susman Godfrey had worked, and that Shurn and Camiña had never met or spoke before the arbitration. The
district court did not discuss these facts in its decision. Nevertheless, they do not change our analysis.

                                                          17
professional relationship with Susman Godfrey and Camiña might have conveyed an

impression of possible partiality to a reasonable person. It is important to remember

that the issue is only whether Shurn’s prior professional relationship might

reasonably give someone who is considering his services as an arbitrator the

impression that he might favor one litigant over the other. It is not hard to think that

Positive Software might not want to employ his services in an arbitration hearing

with New Century once it discovered his prior relationship with the law firm and

counsel representing New Century. On the other hand, Positive Software might

decide that Shurn’s qualifications as an arbitrator outweigh whatever concerns it

might have. The point is simply that the information should have been disclosed to

Positive Software so that it could make that decision. The integrity of the arbitral

process demands no less.

      New Century argues that a finding of evident partiality under the facts of this

case would make the job of finding a qualified arbitrator burdensome and would

disqualify most attorneys from large firms from acting as arbitrators. We disagree.

Qualified arbitrators would not be disqualified from acting as arbitrators, rather,

they would merely have to disclose their past relationships, and then it would be for

the parties to decide whether, based on the disclosure, the arbitrator merits

objection.

                                          18
      We conclude that the district court properly vacated the arbitration award by

reason of Shurn’s failure to reveal to the parties his prior professional relationship

with Susman Godfrey and Camiña. We hasten to add that we do not imply that

Shurn was guilty of any wrongdoing or that he was in fact biased or influenced by

reason of the relationship. Nevertheless, as Justice Black emphasized in

Commonwealth Coatings, such relationships must be disclosed to the parties if the

integrity and effectiveness of the arbitration process is to be preserved.48

                                                        III.

      New Century maintains that Positive Software waived its nondisclosure

objection by failing to raise the issue until after the arbitration award. The district

court found that Positive Software was unaware of the undisclosed relationship until

after the arbitration, and accordingly, held that Positive Software did not waive its

objection to the nondisclosure.49

      This court has not considered the issue of waiver of a nondisclosure

objection. Our sister circuits require actual knowledge of an arbitrator’s potential

partiality on the part of the complaining party prior to the arbitration proceeding as




      48
           393 U.S. at 147-49, 89 S. Ct. at 339-40.

      49
           Positive Software, 337 F. Supp. 2d at 885.

                                                        19
foundational to waiver.50 We agree with our sister circuits and hold that one must

have actual knowledge of the presence of a conflict of interest before one can waive

the conflict. To hold otherwise, would turn the arbitration process on its head by

shifting the onus from requiring an arbitrator to assume the duty of disclosure to

requiring a party to assume a duty to investigate.51

         Turning to the facts of this case, there is no evidence that Positive Software

had actual knowledge of Shurn’s past professional relationship with Susman

Godfrey and Camiña. It is undisputed that Shurn never disclosed his past

professional relationship with Susman Godfrey and Camiña. It was discovered

through a post-award PACER52 search. The uncontradicted affidavit testimony of

two witnesses establishes that, if Positive Software had been aware of Shurn’s

previous professional relationship with Susman Godfrey and Camiña, it would have

objected to him as the sole arbitrator. Based on these facts, we will not disturb the

district court’s finding that Positive Software did not learn of the professional

         50
            See, e.g., Apperson, 879 F.2d at 1359 (affirming the district court’s conclusion that, “as a general rule,
a grievant must object to an arbitrator's partiality at the arbitration hearing before such an objection will be
considered by the federal courts” but highlighting that “[t]he successful party ... may not rely on the failure to
object for bias ... unless ‘[a]ll the facts now argued as to [the] alleged bias were known ... at the time the joint
committee heard their grievances’”); Middlesex, 675 F.2d at 1204 (“Waiver applies only where a party has acted
with full knowledge of the facts.”).
         51
              Middlesex, 675 F.2d at 1204.
         52
            PACER, or the Public Access to Court Electronic Records System, is used by many federal courts to
offer public access to docket information via the Internet.


                                                         20
relationship until after the arbitration, and therefore, did not waive its objection to

the nondisclosure.

                                                         IV.

         In vacating the arbitration award, the district court ordered that in the second

arbitration, the parties must refrain from certain practices, including referring to any

ruling of the first arbitrator and advising the new arbitrator of the first arbitrator’s

award. New Century argues that the district court did not have the authority to

dictate procedures for a second arbitration. We agree and hold that the district court

erred in specifying procedures for the second arbitration.53 Here, the district court

lacked authority to go beyond vacating the award and dictating how the parties and

the arbitrator should proceed in the second arbitration.

                                                         V.

         The district court’s judgment vacating the arbitration award is modified to

vacate the portion of the district court’s judgment that regulates a subsequent

arbitration and, as modified, is affirmed.




         53
            See Antwine v. Prudential Bache Sec., Inc., 899 F.2d 410, 413 (5th Cir. 1990) (“Judicial review of an
arbitration award is extraordinarily narrow.”); Gulf Guar. Life Ins. Co. v. Connecticut Gen. Life Ins. Co., 304
F.3d 476, 487 (5th Cir. 2002) (“[C]hallenges to the procedural aspects of arbitration are for the arbitrator to decide,
while challenges to the substantive arbitrability of disputes are for the courts to decide.”).

                                                         21
22